Citation Nr: 1444743	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-18 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 2001 to March 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of this case was subsequently transferred to the RO in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's current low back disability, diagnosed as midline intervertebral disc herniation at the L3-L4 interspace, greater on the left, is not etiologically related to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability, diagnosed as midline intervertebral disc herniation at the L3-L4 interspace, greater on the left, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO's August 2009 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In January 2010, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's medical history, examined the Veteran, and provided a diagnosis of low back pain.  Subsequently, the RO requested a supplemental medical opinion concerning the etiological relationship between the Veteran's current low back disability and his military service.  In April 2013, a VA examiner reviewed the claims file and provided an adequate opinion, along with supporting rationale, addressing whether the Veteran's current low back disability resulted from his military service.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
  
Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. General Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or a nexus, between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

III. Factual Background and Analysis

As an initial matter, the post-service evidence of record establishes a current low back disability.  The Veteran's January 2010 VA examination concluded with diagnoses of midline intervertebral disc herniation at the L3-L4 interspace, greater on the left.  Subsequent VA medical reports from March 2010 through September 2010 confirmed treatment for low back pain. 

Additionally, the evidence of record establishes that the Veteran injured his back during his military service.  Specifically, the Veteran has submitted statements indicating that he injured his back while performing heavy lifting between 2004 and 2007, and that he has continued to experience back pain of varying intensity.

Historically, the Veteran served on active duty in the Army from November 2001 to March 2007.  His service treatment records reveal that he was first examined for complaints of back pain after picking up his laundry bag in December 2004.  The Veteran reported that felt a sharp pain in his mid-back, and he denied having any previous issues with low back pain.  The examiner found pain at thoracic spinal nerve T12 and diagnosed an acute mid-back strain.  

The Veteran's January 2007 separation examination noted a diagnosis of lumbago.
An x-ray examination, performed at that time, noted his complaints of lumbar spine pain for the past two months, status post predeployment, with no relief.  The report concluded with an assessment of lumbago.  On a medical history report completed at that time, the Veteran reported that he injured his back while loading a truck in November 2006.  He indicated that he had "mobile back problems from side to side," which started in November 2006.  

In 2013, the RO obtained a supplemental medical opinion regarding the etiological relationship between the Veteran's current low back disability and his military service.  The VA examiner reviewed the claims file and all relevant medical evidence and noted that the Veteran's service treatment records showed that he was treated in December 2004 for acute mid-back strain.  The examiner further noted that the Veteran complained of "pain in the lower back" during his January 2010 VA examination.  The examiner indicated that the Veteran's January 2010 computerized tomography (CT) scan revealed the presence of intervertebral disc herniation at L3-L4.  The examiner opined that the Veteran's current intervertebral disc herniation was "less likely than not" caused by or the result of heavy lifting during military service.  In support of this opinion, the examiner reasoned that "a different type of problem was present in the service which was probably muscular in nature . . . [and] the new presentation of lower back pain was due to disc herniation which is a separate consideration from the muscular one."  The examiner also found it significant that the Veteran's in-service back pain affected his mid-back, whereas his post-service back pain affected his lower back.  The examiner pointed out that "[t]he aforementioned CT findings of the L3-L4 disc herniation would correspond to an area of the lower back rather than the mid-back."  Finally, the examiner noted that commentary from a telephone call with the Veteran indicated that his worsening back problem in 2010 reflected the onset of a new condition.

While the Veteran contends that his current low back disorder is related to his military service, medical causation for a back disorder involves questions that are beyond the range of common experience and common knowledge and require special knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds that the Veteran's statements as to the cause of his current low back disorder cannot be considered competent evidence sufficient to establish service connection.  

As there is no probative medical evidence linking the Veteran's current back disability to his military service, service connection cannot be established.  Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008).  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


